Title: To George Washington from Brigadier General James Clinton, 9 January 1779
From: Clinton, James
To: Washington, George


  
    Sir
    Albany [N.Y.] Jany 9th 1779
  
In my Last of the 2d Instant I Informed Your Excellency that the Six Nations had Sent A Message to the Oneidas Requesting them to forsake the Intrest of the United States and Join the Confederacy I Inclosed the Coppy of their Invitation and the Oneidas Answer.
  Since which time Another Letter hath Arrived from the Commanding officer in that Quarter which Mentions that the Oneidas had Received A Second Message from the Ceingas Informing them that they are Determined to Strike Some Capital Blow this winter Which has been further Confirmed by A Letter from Joseph Brant to one of the Oneida Warriors in which he Invites him and his Adherents to 
    
    
    
    Join the Six Nations & thereby Avoid the Danger to which his tribe is Exposed.
In Consequence of the Above threatning Message the Oneida Chiefs Came to this Town a few Days Ago and had a treaty with the Commissioners they Delivered A Large Belt and Message the purport of which was that they had every Reason to Expect an Atack Dureing the Course of the Next Month that in their Present Situation they are Unable to withstand their force which they Expect the Enemy will bring Against them that they mean firmly to Adhere to the Engagements they have Made with the United States that they are Desirous to throw themselves on the Americans for Protection And that if they Cannot be Assisted in Building A Picket Fort they Must Remove within the Line of our Setlements to Secure them Against the Resentment of the Six Nations.
After Consulting with Genl Schuyler I have Ordered A party of fifty Men Properly Officered to be Sent from the Garrison of Fort Schuyler to Assist them in Building the Above Fort which I Expect will Shortly be Acomplished as the Indians have Already cut great part of the Timber I have also Ordered Quarter M. Genl to Send Up Such Articles as maybe Necessary and in Case of an Attack I have Ordered 25 or thirty men be Posted there to Assist in Defending it.
Altho I have Disposed of the troops Now in this Department to the best Advantage or at Least as far as my Judgment extended I find them Vastly inadequate to the purpose of Covering the Frontiers and doing the Ordinary duty the Repeated Application for more men particularly from the Inhabitants of the Mohawk River Are So Numerous that I am Apprehensive if A Suply is not Sent them they will Remove down in the Country the Inconvenience of which are too Obvious to Need Particularizing the terms of Inlistment of Several of the Nine Months Men will Expire in A Short time by which the Numbers here at present will be Considerably Decreased.
I must Repeat my Desire to Your Excellency to have a Suply of Amunition Sent up as Soon as possible it is Much wanted. I have the Honor to be With the Greatest Respect Your Excellencys Most Humble Sert

  James Clinton B. Genl

